
 


May 13, 2014






Philip Livingston
40 Ridge View Dr.
Basking Ridge, NJ  07920


Dear Philip;


It is with great pleasure that we extend to you this Conditional Offer of
Employment for the position of Interim Chief Executive Officer (CEO) effective
May 7, 2014.


Your cash and incentive compensation package for this interim position will be
as follows:
●
Base Salary:  A base salary of $300,000 (annual equivalent), which is delivered
in bi-weekly pay periods. Performance expectations will be set by the Board of
Directors and the Compensation Committee.



●
Equity Grant: The Compensation Committee has approved an initial $100,000 grant
of shares of the company’s Common Stock.  The number of shares to be issued will
equal $100,000 divided by the closing price of the Common Stock on Nasdaq on May
13, 2014, the date the award was approved by the Compensation Committee. The
terms of the award will be set forth in applicable agreements.  The vesting of
these shares shall be as follows:

 
50% of the total equity grant value on the day of grant (e.g., immediate
vesting); and

 
50% of the total equity grant value on December 31, 2014



You will be eligible to participate in our comprehensive benefits package that
is generally available to all employees starting on the first of the month
following completion of 30 days of employment.  This package includes medical,
vision, dental, life and disability insurance.  If you have any questions
regarding these programs feel free to contact Human Resources. You will not
participate in the company’s annual cash bonus programs or any other management
compensation programs or plans or receive any additional equity awards or
incentive compensation, unless otherwise determined by the Compensation
Committee in its sole discretion.


It is our understanding that you will not be relocating from your residence in
New Jersey at this time.  As we have discussed, you will spend the primary
portion of your work time in Spokane, with the expectation of a return trip to
NJ, on average, once every three weeks for an extended weekend.  The company
will pay for those trips according to its Travel and Expense Policy throughout
the duration of the interim period.


 
 

--------------------------------------------------------------------------------

 
 
Additionally, to support your Spokane-based work assignment, you will be
provided with business expense coverage during the interim period of:


●
Hotel or leased apartment rental allowance of up to $2,000;

●
Meal expense reimbursements per the Company’s Travel & Expense Policy;

●
Use of a company-leased vehicle in Spokane.



Due to the location of this assignment, you may incur certain state tax
liabilities, which you may need to consult your income tax advisor about.


This employment offer is conditional upon you satisfying the pre-employment
requirements of AGI.  Those requirements include but are not limited to:


●
Successful completion of a background check, drug screening, education and work
experience verification and potentially references screening.

●
Cooperating with us in our obligation to examine original documentation
verifying that you are lawfully authorized to work in the U.S.  Thus, upon
reporting to work, it will be necessary for you to complete and sign Section 1
of Employment Eligibility Verification Form (I-9).  You will also be expected to
provide us appropriate supporting documentation upon reporting to work or within
three (3) business days from your start date.

●
Signing the required employment acknowledgement documents that will be provided
in your on-boarding packet, including your Executive Noncompetition,
Nonsolicitation and Confidential Information Agreement.



To accept this offer of employment, please sign where indicated below.  In doing
so, you accept employment that is terminable at-will.  Of course, we both hope
that our relationship will be a continuing one, but we agree by this letter that
your employment is not for a fixed term and your employment is subject to
termination by you or the company at any time with or without notice and with or
without reasons.  The foregoing represents our entire agreement and
understanding regarding termination of your employment.


We greatly look forward to having you join our organization and become a member
of our team.  We believe that you will add significant value to the leadership
team and we are excited about the positive impact you can have in shaping the
direction of the company’s strategy and operations.  Should you have any
questions about this offer or starting with the organization, please do not
hesitate to contact me directly or Bryan Fix in HR
(bryan.fix@ambassadorsgroup.com; 509.979.6574).  A signed copy of this letter
will be placed in your personnel file.


Sincerely,



By: /s/: Lisa Rapuano
Chair of the Board of Directors
Ambassadors Group, Inc.

 
Enclosures:                      Executive Noncompetition, Nonsolicitation and
Confidential Information Agreement




 
 

--------------------------------------------------------------------------------

 
Acknowledgement…


In response to this offer of employment (INITIAL ONE ONLY):


___X__ I accept the within offer of employment
_____ I do not accept the within offer of employment






 

     By:/s/ PHILIP B. LIVINGSTON  Date: 5/15/2014      Employee Signature      
   

 
 
 












 






 